Citation Nr: 1033078	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-26 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as 
secondary to service-connected bilateral hearing loss.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran initially filed his claims for a 
compensable rating for bilateral hearing loss and service 
connection for tinnitus in February 2007 and such were denied in 
a May 2007 rating decision.  Thereafter, the Veteran submitted 
another claim in September 2007, within one year of the May 2007 
denial.  The September 2007 claim was adjudicated in the January 
2008 rating decision. However, in connection with the Veteran's 
September 2007 claim, additional VA treatment records were 
obtained. Such reflect current complaints relevant to the 
Veteran's claimed tinnitus and indicates that his bilateral 
hearing loss may have worsened.  As set forth in 38 C.F.R. § 
3.156(b), when new and material evidence is received prior to the 
expiration of the appeal period, it will be considered as having 
been filed in connection with the claim which was pending at the 
beginning of the appeal period.  As evidence accompanying the 
Veteran's September 2007 claim qualifies as new and material 
evidence, such must be considered as part of his February 2007 
claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); 
see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

Pertinent to the Veteran's claim of entitlement to service 
connection for tinnitus, he contends that he currently suffers 
from such disorder as a result of noise exposure during military 
service as a tank driver in the tank division of the U.S. Army.  
In this regard, the Board notes that the Veteran's service 
treatment records are negative for any complaints, treatment, or 
diagnoses referable to tinnitus.  However, the Veteran is 
competent to testify to such in-service noise exposure.  See 38 
C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Moreover, such is consistent with his combat service during his 
assignment to a tank company in an infantry regiment.  38 C.F.R. 
§ 1154(a), (b).  

Post-service records reflect conflicting statements pertaining to 
the existence of tinnitus.  In this regard, the Board is 
cognizant that that Veteran is competent to report symptoms of 
tinnitus, Charles v. Principi, 16 Vet. App 370, 374 (2002); 
however, he has denied such symptoms at various times.  
Specifically, at May 1999 and June 2001 VA examinations, it was 
noted that the Veteran did not claim tinnitus.  Additionally, a 
November 2006 VA treatment record reflects that he denied 
tinnitus three times.  Finally, at his April 2007 VA examination, 
the Veteran indicated that he did not have tinnitus at such time.  
However, a November 2001 private treatment record from Dr. 
Saffran reflects complaints of some ringing in the ears.  
Additionally, a July 2007 VA treatment record reveals complaints 
of sporadic bilateral tinnitus for the prior two weeks.  As such, 
resolving any doubt in the favor of the Veteran, the Board finds 
that he has a current diagnosis of tinnitus.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Therefore, the Board further determines that a VA examination is 
necessary in order to determine whether his tinnitus is related 
to his in-service noise exposure or, in the alternative, is 
caused or aggravated by his service-connected bilateral hearing 
loss.  With respect to the latter theory of entitlement, the 
Board notes that the Veteran has not specifically contended that 
his tinnitus is secondary to his hearing loss; however, the Board 
must consider all theories of entitlement raised by the record.  
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj 
v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).   In this 
regard, the Board further notes that the Veteran has not been 
provided with proper Veterans Claims Assistance Act of 2000 
(VCAA) notice regarding the secondary aspect of his claim of 
entitlement to service connection for tinnitus.  Such should be 
accomplished on remand.

Relevant to the Veteran's claim of entitlement to a compensable 
rating for bilateral hearing loss, a review of the record shows 
that the Veteran's hearing has not been evaluated since his April 
2007 VA examination more than three years ago and, since such 
time, he has alleged an increase in the severity of such 
disability.  VA's duty to assist includes the conduct of a 
thorough and comprehensive VA examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old for 
an adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination 
is not required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that a 
new examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 11-
95 (1995).  Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity of 
the Veteran's service-connected bilateral hearing loss.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the United States Court of Appeals for Veterans Claims 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report. As such, the VA examiner should be 
requested to comment on the functional effects the Veteran 
experiences as a result of his bilateral hearing loss disability.

The Board also notes that the Veteran receives treatment at the 
Orlando VA Medical Center for his tinnitus and bilateral hearing 
loss.  As such, treatment records dated from July 2007 to the 
present should be obtained while on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence 
and information necessary to substantiate 
his claim of entitlement to service 
connection for tinnitus as secondary to his 
service-connected bilateral hearing loss.

2.  Obtain VA treatment records dated from 
July 2007 to the present from the Orlando 
VA Medical Center.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the etiology of 
his tinnitus as well as the current nature 
and severity of his bilateral hearing loss.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests should be accomplished.  

Regarding the Veteran's bilateral hearing 
loss, the examiner should obtain the 
Veteran's auditory thresholds at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz, as well as speech recognition scores 
based on the Maryland CNC tests.  The 
examiner is specifically requested to 
describe the functional effects caused by 
the Veteran's bilateral hearing loss 
disability.

Pertinent to the Veteran's tinnitus, the 
examiner is advised that, even if the 
Veteran were to deny that he experiences 
tinnitus on the day of the examination, he 
or she should offer an opinion as to 
whether it is at least as likely as not 
that tinnitus is related to his military 
service, to include his in-service noise 
exposure, or, in the alternative, is 
caused or aggravated by his service-
connected bilateral hearing loss.  If the 
examiner determines that a there has been 
aggravation as a result of the Veteran's 
bilateral hearing loss, the examiner 
should report the baseline level of 
severity of the tinnitus prior to the 
onset of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity.   
Additionally, in offering his her opinion, 
the examiner is requested to fully review 
the claims file, to include the medical 
records as well as the Veteran's lay 
statements regarding service incurrence 
and continuity of symptomatology of his 
tinnitus.  The rationale for any opinion 
offered should be provided.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



